Citation Nr: 1809849	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  08-23 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right thumb.

2.  Entitlement to service connection for a disability of the cervical spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, R.M.




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2007 and September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the record.

In March 2012 the Board remanded these issues for additional development.

In January 2017, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in November 2011 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C. § 7107(c) (2012) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a January 2017 correspondence, the Veteran indicated that he did not wish to appear before another Board hearing and desired a decision based on the current record.

The issue of entitlement to service connection for a disability of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's arthritis of the right thumb is manifested by pain and tenderness on examination, but there is no gap between the thumb pad and fingers with the thumb attempting to oppose the fingers or unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for traumatic arthritis of the right thumb are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.15, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5224, 5228 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of the right thumb disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).



Factual Background and Analysis

In a September 2008 rating decision, the RO, in part, granted service connection for arthritis of the right thumb at an initial 10 percent disability rating, effective August 14, 2006 under Diagnostic Code 5228.

Diagnostic Code 5228, for limitation of motion of the thumb, provides a 10 percent rating is warranted for motion of thumb limited to a gap of one to two inches (2.5 to 5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers in the major, dominant hand.  A maximum 20 percent rating is warranted if the motion of the thumb is limited to a gap of more than two inches (5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Under Diagnostic Code 5224, a 10 percent evaluation is warranted for favorable ankylosis of the thumb, and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb. 

For evaluation of ankylosis of the thumb, if both the carpometacarpal (CMC) and interphalangeal (IP) joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at the metacarpophalangeal (MCP) joint or through the proximal phalanx.  If both the CMC and IP joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the CMC or IP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the CMC or IP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 4.

With ankylosis, consideration is also given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5224.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  For traumatic arthritis, Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  

The Board notes that the Veteran's right hand is his dominant hand.  However, there is no differentiation between the ratings assigned for the major and minor hands under Diagnostic Codes 5224 or 5228.

The Veteran underwent a VA examination in September 2008.  The examiner noted that there had been no hospitalizations or surgeries for his right hand disability.  There were no neoplasms and no limitations on his occupation.  The Veteran reported that he had trouble holding the handlebars when he was riding his motorcycle.  He reported that his thumb popped, was weak and had a decreased grip.  He reported that his thumb felt like it was "kind of dead."  There were no flare-ups.  On examination, grip strength of the right hand was 70 pounds on the right hand and 100 pounds on the left hand.  He had normal finger to thumb opposition, finger to midpalm opposition and first formation bilaterally.  There was ankylosis of the right thumb metacarpal phalagneal (MP) joint.  The Veteran should be able to fully extend that joint to 0 degrees but there was ankylosis noted of 20 degrees.  He was able to flex the MP joint to 40 degrees.  Full flexion was considered 50 to 60 degrees so he was missing some flexion and extension of the MP joint and ankylosis as noted.  There was discomfort with range of motion of the MP joint.  There was no further loss with repetition.  There was tenderness to palpation of the MP joint with some evidence of bony hypertrophy on examination.  The IP joint of the right thumb revealed extension to 5 degrees and flexion to 60 degrees which was considered normal.  There was no pain or loss of motion with repetition and no tenderness of the joint.  X-rays of the right thumb demonstrated slight asymmetric narrowing of the lateral first metacarpophalangeal joint.  The diagnosis was traumatic arthritis of the right thumb MP joint with ankylosis status post dislocation.  

The Veteran underwent a VA examination in October 2010.  The examiner noted that the Veteran had an overall decrease in his right hand strength and a decrease in right hand dexterity.  There was also pain, limitation of motion and stiffness.  There were symptoms of flare-up of joint symptoms with precipitating factors of riding a motorcycle, using a cane and the weather.  Alleviating factors were rest and medication.  His frequency of flare-ups was weekly and lasted hours.  The severity of flare-ups was moderate.  He tried to rest his hand during flare-ups.  On examination, there was no gap between the right thumb pad and the fingers but there was objective evidence of pain.  After repetitive motion, there was objective evidence of pain but there was no additional limitation of motion.  There was no ankylosis and grip strength of the right hand was 45 pounds.  There was no decreased dexterity for twisting, probing, writing, touching or expression.  There was tenderness to palpation along the shaft of thumb and the joints.  The diagnosis was posttraumatic arthritis of the right thumb.  There were no significant effects on the Veteran's usual occupation.  There were effects on his activities of daily living as there was moderate impact on recreation and travelling and mild impact on chores and exercise.  

Per the March 2012 Board remand instructions, the Veteran underwent a VA examination in February 2013.  The Veteran had a diagnosis of traumatic arthritis of the right thumb.  The Veteran reported that he dislocated his right thumb years ago but it never went back into place.  He felt that his thumb was still dislocated and that he had trouble using the thumb throttle on his 4-wheeler.  He reported that if he used his thumb a lot it caused pain and he also reported tingling in the thumb when it was at rest.  There was pain when it was in use.  The pain was at the base of the Veteran's thumb.  He denied swelling or erythema and did not receive treatment for his thumb.  The examiner noted that the Veteran walked with a cane in his right hand and did not appear to have any problems gripping with the cane.  The Veteran reported flare-ups that impacted the function of his hand which were caused by prolonged use.  He noted that he had to stop using his thumb until his flare-ups subsided.  

On examination, the examiner noted that the Veteran had limitation of motion in his right thumb with pain on movement of the right thumb.  However, there was no gap between the thumb and the fingers.  There was also no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was also no loss of finger extension.  The Veteran was able to perform repetitive use testing with at least 3 repetitions with no additional functional loss or loss of range of motion.  The Veteran's right thumb had pain on movement but there was no less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity or atrophy.  Further, hand grip testing was 5/5 and the examiner noted that there was no functional loss for the Veteran's opposite undamaged joint (left thumb).  There was also tenderness or pain to palpation for joints or soft tissue on the right side.  The Veteran reported that he last worked for the U.S. Postal Service in 2010 and that he had pain in his right thumb when gripping mail to put in its cases.  He also reported that working out in the cold weather would aggravate his thumb.  

The examiner also noted that the Veteran had carpometacarpal joint ankylosis in partial flexion.  However, the ankylosis condition did not result in limitation of motion of other digits or interference with the overall function of the hand.  The examiner indicated that the structure of the examination worksheet was "very constraining" as the only choice given on the DBQ was full flexion.  The Veteran however did not have ankylosis in full flexion as he only had ankylosis in partial flexion (30 degrees).  He did have normal finger to thumb opposition.  While there was pain at the endpoint of opposition, there was no loss on repetition.  He had normal finger to mid-palm opposition.  There was no evidence of pain or atrophy.  Sensation was intact and equal in both hands.  

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected arthritis of the right thumb disability is not warranted. 

As noted above, in order to assign the next-higher, 20 percent rating under Diagnostic Code 5228, the medical evidence must show a gap of more than 2 inches between the Veteran's right thumb pad and fingers when attempting to oppose his fingers.  See Diagnostic Code 5228.  However, multiple VA examinations including the most recent VA examination in February 2013 have demonstrated that there is no evidence of a gap between the Veteran's right thumb pad and opposing fingers.  As a result, the Veteran does not meet the criteria for an initial higher rating in excess of 20 percent under Diagnostic Code 5228.

Additionally, given that there was no gap between the thumb pad and fingers, and the only joint affected by ankylosis was the carpometacarpal joint, the Veteran's right thumb ankylosis is determined to be favorable and therefore an initial rating in excess of 10 percent is not warranted under Diagnostic Code 5224.  As noted above, the Veteran's ankylosis of the right thumb was present in the carpometacarpal joint only and there was a gap of two inches or less between the thumb pad and fingers.  Such symptoms, classified as favorable ankylosis of the thumb under the rating criteria, warrant a 10 percent disability rating.  There is no assertion or evidence of ankylosis of additional joints of the right thumb or a larger gap between the thumb pad and finger such that the 20 percent maximum disability rating would apply.  Further, there is no assertion or evidence of ankylosis that results in limitation of motion of other digits or interference with overall function of the hand such that evaluation as amputation is warranted.   38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228.

The Board also finds that a higher rating under Diagnostic Code 5003 is also not appropriate in this case.  In this case, while there is X-ray evidence, reported on VA examinations, of arthritis of the right thumb, the Veteran is already in receipt of a compensable disability rating for his limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although pain was noted on the September 2008, October 2010 and February 2013 VA examinations, there is no indication that he has functional loss that results in a gap of one to two inches between the thumb pad of the dominant hand and nondominant hand and the fingers, or unfavorable ankylosis, as is required for a 20 percent disability rating.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228.

Since there is no indication that the Veteran has a gap of one to two inches between the thumb pad of the dominant hand and nondominant hand and the fingers, or unfavorable ankylosis, the criteria for a rating in excess of a 10 percent evaluation have not been met.  Thus, the Board finds that the current 10 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his right thumb disability.

Notably, on the October 2010 and February 2013 VA examinations the Veteran reported flare-ups of pain with precipitating factors of riding a motorcycle, using a cane and the weather.  His frequency of flare-ups was weekly and lasted hours and the severity of flare-ups was moderate.  The Veteran also noted that he had to stop using his thumb until his flare-ups subsided.  

However, the February 2013 VA examiner noted that the Veteran walked with a cane in his right hand and did not appear to have any problems gripping with the cane.  Additionally, the examiner again indicated that there was no gap between the thumb and the fingers and that the Veteran did not have additional limitation in range of motion of the right thumb following repetitive use testing.  Further, hand grip testing was 5/5.

Therefore, even with the reports of flare-ups, the Board finds that the overall impairment resulting from his right thumb disability still more nearly approximates no more than an initial 10 percent rating.
With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for an arthritis of the right thumb disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial rating higher in excess of 10 percent for traumatic arthritis of the right thumb is denied.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim remaining on appeal. 

The Board notes that per the March 2012 Board remand instructions, the Veteran underwent a VA examination in February 2013.  The examiner noted that the Veteran had degenerative joint disease and degenerative disc disease of the cervical spine.  The examiner opined that he could not resolve the issue of whether the Veteran's cervical spine disability was caused by the Veteran's service or caused or aggravated by any service-connected disability without resorting to mere speculation.  The examiner noted that the Veteran's private medical records were incomplete and that complete records were needed to determine the onset of the neck condition as well as any documented precipitating events.  The examiner concluded that without medical records, an opinion was not possible.  

As noted by the February 2013 VA examiner, it appears that the Veteran's private medical records are incomplete as records from his primary care physician (Dr. Skidmore) and all previous chiropractic records are not associated with the claims file.  Notably, in a July 2016 letter, the RO provided the Veteran with authorizations for the two private providers that were mentioned at his February 2013 VA examination.  The Veteran did not reply to this correspondence and private treatment records from the identified providers have not been associated with the claims file.

Under these circumstances, the Board also finds that VA has a duty to make a further attempt to obtain the Veteran's private treatment records and obtain another VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide any necessary authorization forms to VA for Dr. Skidmore, all previous chiropractic care the Veteran received; and any other facility identified by the Veteran as having outstanding records that are relevant to his claim. 

Once these authorizations have been completed, the AOJ should request records from these facilities.

Records of any other pertinent treatment should be obtained.  The Veteran's assistance in identifying and obtaining the records should be solicited as needed.  The attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the development in #1 has been completed, obtain a VA opinion to determine the etiology of the claimed cervical spine disability.  The examiner should determine the nature and etiology of any cervical spine disorder which may have been present at any time during the pendency of this appeal.  The Veteran should be scheduled for another examination only if determined necessary.

(i) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability is related to any incident of the Veteran's active duty service, to include his in-service motorcycle accident.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such cervical spine disability is (a) caused by or (b) aggravated by 
his service-connected disabilities, to include his service-connected right shoulder.

If the examiner finds that the Veteran's cervical spine disability has been permanently aggravated/worsened by his service-connected disabilities, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


